DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 4, 9 are rejected under 35 U.S.C. 103 as being un-patentable over Yokoyama et al. (US 2004/0027545 A1; Yokoyama) in view of YOKOTA (US 2019/0013364 A1).
As of claims 1, 2, 9, Yokoyama teaches an image display device [fig 1], comprising: a first self-light-emitting display element 12R (LCD panel) [0097] configured to self-emit light (by organic EL element 12R) [fig 1] [0098] (organic EL element is a self-emitting light) for an image of red light having a peak in a red region [fig 1]; a second self-light-emitting display element 12B (LCD panel) [0097] configured to self-emit light (by organic EL element 12B) [fig 1] [0098] (organic EL element is a self-emitting light) for an image of blue light having a peak in a blue region [fig 1]; a third self-light-emitting display element 12G (LCD panel) [0097] configured to self-emit light (by organic EL element 12G) [fig 1] [0098] (organic EL element is a self-emitting light) for an image of green light having a peak in a green region [fig 1]; and a prism having a dichroic mirror 15 [fig 1] configured to synthesize three colors (R, G, B) [fig 1] that are the red light emitted from the first self-light-emitting display element 12R [fig 1], the blue light emitted from the second self-light-emitting display element 12B [fig 1], and the green light emitted from the third self-light-emitting display element 12G [fig 1].
Yokoyama teaches the invention as cited above except for the first self-light-emitting display element, the second self-light-emitting display element, and the third self-light-emitting display element include a first cathode, a second cathode, and a third cathode, respectively, and TR<TG where a film thickness of the first cathode is TR, a 
YOKOTA teaches an organic electroluminescent panel [fig 4] having the first self-light-emitting display element 12R [fig 4], the second self-light-emitting display element 12B [fig 4], and the third self-light-emitting display element 12G [fig 4] include a first cathode 27 [fig 4], a second cathode 27 [fig 4], and a third cathode 27 [fig 4], respectively, and TR<TG where a film thickness of the first cathode is TR, a film thickness of the second cathode is TB, and a film thickness of the third cathode is TG (shown with fig 4 below) and a thickness of the second cathode and a thickness of the third satisfy TB ≤ TG. (shown with fig 4 below). 

    PNG
    media_image1.png
    445
    577
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first self-light-emitting display element, the second self-light-emitting display element, and the third self-light-emitting display element include a first cathode, a second cathode, and a third cathode, respectively, and TR<TG where a film thickness of the first cathode is TR, a film 
As of claim 4, Yokoyama teaches the invention as cited above except for each of the first cathode, the second cathode, and the third cathode is mainly composed of an MgAg alloy.
YOKOTA teaches each of the first cathode 27 [fig 4], the second cathode 27 [fig 4], and the third cathode 27 [fig 4] is mainly composed of an MgAg alloy [0072].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have each of the first cathode, the second cathode, and the third cathode is mainly composed of an MgAg alloy as taught by YOKOTA to the image display device as disclosed by Yokoyama in order for enhancing the performance of an organic electroluminescent element in an organic electroluminescent unit (YOKOTA; [0004]).
Claims 3, 7 are rejected under 35 U.S.C. 103 as being un-patentable over Yokoyama et al. (US 2004/0027545 A1; Yokoyama) in view of YOKOTA (US 2019/0013364 A1) and further in view of Fujita (US 2012/0138976 A1).
Yokoyama in view of YOKOTA teaches the invention as cited above except for each of the first cathode, the second cathode, and the third cathode has a film thickness from 10 nm to 40 nm and the third cathode has a film thickness from 25 nm to 40 nm. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have each of the first cathode, the second cathode, and the third cathode has a film thickness from 10 nm to 40 nm and the third cathode has a film thickness from 25 nm to 40 nm as taught by Fujita to the image display device as disclosed by Yokoyama in view of YOKOTA in order to obtain a sufficient interference effect (Fujita; [0108]).
Claim 10 is rejected under 35 U.S.C. 103 as being un-patentable over Yokoyama et al. (US 2004/0027545 A1; Yokoyama) in view of YOKOTA (US 2019/0013364 A1) and further in view of YONEKUBO (US 2015/0279114 A1).
 	Yokoyama in view of YOKOTA teaches the invention as cited above except for a virtual image display device.
YONEKUBO teaches a head-mounted display equipped with a virtual image display device [fig 1].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a virtual image display device as taught by YONEKUBO to the image display device as disclosed by Yokoyama in view of YOKOTA in order to have a virtual image display device that is easy for the observer to visually recognize (Fujita; [0007]).
Allowable Subject Matter
Claims 5-6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 5, the closest prior art Yokoyama et al. (US 2004/0027545 A1; Yokoyama) teaches a rear-projecting type of triple liquid crystal projector having a cabinet 11. Inside the cabinet 11 are provided three liquid crystal panels 12R, 12G, and 12B that perform image displays in red, green, and blue, respectively, panel-form light emitting units 13R, 13G, and 13B positioned in correspondence with the liquid crystal panels, respectively, panel-form cooling bodies 14R, 14G, and 14B positioned as cooling means for each of the light source units, a dichroic prism 15, and a projection lens 16. Light source units are configured by the light emitting units 13R, 13G, and 13B, and the cooling bodies 14R, 14G, and 14B. The liquid crystal panels 12R, 12G, and 12B and the light source units (i.e. the light emitting units 13R, 13G, and 13B, and the cooling bodies 14R, 14G, and 14B) are positioned on the light-incidence side of the side surfaces of the dichroic prism 15 for each display color combination. Yokoyama does not anticipate or render obvious, alone or in combination, a ratio of Mg and Ag (Mg:Ag) in the MgAg alloy is from 1:7 to 1:13.
As of claim 6, the closest prior art Yokoyama et al. (US 2004/0027545 A1; Yokoyama) teaches a rear-projecting type of triple liquid crystal projector having a cabinet 11. Inside the cabinet 11 are provided three liquid crystal panels 12R, 12G, and 12B that perform image displays in red, green, and blue, respectively, panel-form light emitting units 13R, 13G, and 13B positioned in correspondence with the liquid crystal 
As of claim 8, the closest prior art Yokoyama et al. (US 2004/0027545 A1; Yokoyama) teaches a rear-projecting type of triple liquid crystal projector having a cabinet 11. Inside the cabinet 11 are provided three liquid crystal panels 12R, 12G, and 12B that perform image displays in red, green, and blue, respectively, panel-form light emitting units 13R, 13G, and 13B positioned in correspondence with the liquid crystal panels, respectively, panel-form cooling bodies 14R, 14G, and 14B positioned as cooling means for each of the light source units, a dichroic prism 15, and a projection lens 16. Light source units are configured by the light emitting units 13R, 13G, and 13B, and the cooling bodies 14R, 14G, and 14B. The liquid crystal panels 12R, 12G, and 12B and the light source units (i.e. the light emitting units 13R, 13G, and 13B, and the cooling bodies 14R, 14G, and 14B) are positioned on the light-incidence side of the side surfaces of the dichroic prism 15 for each display color combination. Yokoyama does not anticipate or render obvious, alone or in combination, a BT.2020 coverage achieved by the red light, the blue light, and the green light is not less than 87.0%.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art LU et al. (US 20190006427 A1) teaches an OLED display device, including OLED units and a pixel spacer layer having a plurality of opening portions, which are disposed on a substrate. Each OLED unit includes an anode, a light-emitting functional layer and a cathode which are disposed sequentially in a direction away from the substrate. The light-emitting functional layer is disposed in the opening portions. The pixel spacer layer is provided with a via-hole. The display device further includes: an auxiliary electrode disposed below the pixel spacer layer, corresponding to a display area, spaced apart from the anode, and connected to the cathode through the via hole in the pixel spacer layer; and a print circuit board disposed at a side of the substrate away from the pixel spacer layer, configured to transmit a signal of the cathode to the auxiliary electrode through an conductive lead;
- Prior Art MATSUEDA et al. (US 20180287064 A1) teaches a method of manufacturing an OLED display deposits an OLED material onto an electrode surface of a substrate through a mask while moving a linear source having nozzles in a first direction. The mask has holes in a surface facing the linear source. Each hole has a first opening and a larger second opening located between the first opening and the linear source. .theta.T<90-.theta.M and SX>D1.times.tan .theta.M are satisfied. D1 is a distance from the first opening to the electrode surface. .theta.M is the largest incident angle in the first direction of the OLED material. SX is a distance in the first direction from an edge of the first opening to an adjacent sub-pixel electrode. OT is a taper angle 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882